Citation Nr: 0803804	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  97-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a cervical spine 
disorder.

2. Entitlement to service connection for a shoulder disorder.

3. Entitlement to a disability rating greater than 40 percent 
for dorsolumbar paravertebral myositis with bilateral S1 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
In a December 1996 rating decision, the RO continued a 40 
percent disability rating for the veteran's service-connected 
dorsolumbar paravertebral myositis with bilateral S1 
radiculopathy.   The appellant perfected an appeal and in May 
2000, the Board remanded the case for further development.  
In a June 2003 rating decision, the RO, inter alia, denied 
service connection for cervical spine and shoulder disorders.  
The veteran perfected an appeal and in September 2004, the 
Board remanded all issues on appeal for further development.  
The case is again before the Board for appellate review.

In September 1997, the veteran testified at a hearing before 
a Decision Review Officer (DRO hearing); a copy of the 
transcript is associated with the record.  

The issues of entitlement to service connection for a 
cervical spine disorder and for a shoulder disorder, both as 
secondary to the veteran's service-connected dorsolumbar 
paravertebral myositis, are addressed in the REMAND portion 
of the decision below and are REMANDED to the agency of 
original jurisdiction (AOJ) via the Appeals Management Center 
(AMC), in Washington, DC.





FINDINGS OF FACT

1.  The veteran's lumbar spine disorder, dorsolumbar 
paravertebral myositis with bilateral S1 radiculopathy, is 
not manifested by severe limitation of the lumbar spine with 
demonstrable deformity of veterbral body; pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy wth characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief; incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months; or unfavorable ankylosis of the entire 
thoracolumbar spine.

2.  Radiculopathy of the right lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.

3.  Radiculopathy of the left lower extremity is equivalent 
to no more than mild incomplete paralysis of the sciatic 
nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
dorsolumbar paravertebral myositis with bilateral S1 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 
4.71a, Diagnostic Code 5243 (2007).

2.  The criteria for a disability rating of 10 percent, but 
no more, for radiculopathy of right lower extremity from 
September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2007).

3.  The criteria for a disability rating of 10 percent, but 
no more, for radiculopathy of left lower extremity from 
September 23, 2002, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision which continued a 40 percent 
disability rating for the veteran's service-connected spine 
disability was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The VA duty to notify was satisfied subsequent to the initial 
AOJ decision by way of a letter(s) sent to the appellant on 
November 2004 that fully addressed all four notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim(s) and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
June 2007 supplemental statement of the case issued after the 
notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, such notice was 
provided in November 2006.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service medical records, VA medical 
records and examination reports, non-VA medical records, his 
DRO hearing transcript and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in February 1996, February 1998, May 
2003, February 2004 and June 2007.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


Analysis

The veteran contends that a disability rating in excess of 40 
percent should be assigned for his dorsolumbar paravertebral 
myositis with bilateral S1 radiculopathy to reflect more 
accurately the severity of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).  Where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that the 
Court, in Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007), held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination.  38 C.F.R. § 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

A February 1996 VA spine examination report shows that the 
veteran reported low back pain with radiation to the neck, 
shoulders and elbows up to the hands and numbness of the 
hands.  There were no postural abnormalities of the back.  
The examiner noted that the veteran had a lumbosacral 
scoliosis and a dorsal kyphosis and that there was evidence 
of severe muscle spasm on lumbar paravertebral muscles.  
Range of motion of the lumbar spine was forward flexion at 45 
degrees, backward extension and right and left lateral 
flexion at 15 degrees and rotation to the left and right at 
25 degrees.  The examiner noted that there was exquisite pain 
objectively on forward flexion and backward extension of the 
spine only.  There was muscle atrophy of both thighs and 
calves.  The veteran had diminished Achilles reflexes +1 
bilaterally and positive straight leg raising and Lasegue 
signs in both legs.  His muscle strength in all muscles in 
both legs was 5/5, which was normal.  The diagnoses were 
bilateral S1 radiculopathy by electromyography (EMG), August 
19, 1992, dorsolumbar paravertebral myositis, and clinical 
left L4, bilateral S1 lumbar radiculopathy.   

VA medical records reflect ongoing treatment and physical 
therapy for the veteran's service-connected back disability.  
A February 1998 VA spine examination report shows that the 
veteran indicated that he had severe low back pain with 
radiation to the neck and shoulders, numbness of the hands 
and numbness and electricity of both legs.   The 
precipitating factors were bending forward and doing 
household work.  Range of motion of the lumbar spine was 
forward flexion of 45 degrees, backward extension of 15 
degrees and right and left lateral flexion and rotation of 35 
degrees.  The examiner noted that there was mild painful 
motion on the last degree of the range of motion measured on 
all movements of the lumbar spine.  There was mild objective 
evidence of painful motion on all movement of the lumbar 
spine, severe muscle spasm, no objective evidence of weakness 
of the lower legs and severe tenderness to palpation on 
lumbar paravertebral muscles.  He had dorsal kyphosis and 
lumbar sacral scoliosis and severe muscle spasm in his back.  
Upon neurological examination, ankle jerks were 1+ 
bilaterally, he had positive straight leg and Lesegue signs 
in both legs, he had muscle atrophy in his legs and 
diminished pin prick and smooth sensation diffusely on both 
S1 dermatomes of the feet.  The diagnosis was bilateral S1 
radiculopathy by EMG dated August 19, 1992, dorsal lumbar 
paravertebral myositis, clinical left L4, bilateral S1 lumbar 
radiculopathy, and anterior bulging discs at T12-L1, L1-L2, 
L3-L4, L4-L5, by magnetic resonance imaging study (MRI) 
2/27/98.  

A May 2003 VA spine examination report shows that the veteran 
had tenderness to palpation and spasms of the dorsal 
paravertebral muscles and lumbar paravertebral muscles.  The 
examiner noted that the veteran did not have any postural 
abnormalities, fixed deformity (ankylosis), or abnormality of 
musculature of the back.  He had intact pinprick and light 
touch sensations in the bilateral upper and lower 
extremities.  His motor examination showed no atrophies of 
the upper or lower extremities and no abnormal muscle tone, 
and his manual muscle test showed 5/5 L1-S1 and C5-T1, 
bilaterally.  His deep tendon reflexes were +2 patellar, +1 
achilles bilaterally.  Straight leg, Lasegue, and Spurling 
tests were negative.  There were no vertebral fractures or 
loss of vertebral height.  The examiner noted that, on the 
February 1998 MRI, there was no definite disc herniation or 
spinal canal stenosis, there was L4-5 posterior concentric 
bulging disc without compression of the sac or nerve roots, 
and there were minimal lumbar spondylitic changes.  There was 
a notation on the February 1998 MRI that it was a limited 
quality examination due to blurring by motion of sagital 
images.  The examiner diagnosed lumbar dorsal fibromyositis, 
bilateral S1 radiculopathy, and lumbar osteoarthritis.  

A February 2004 VA spine examination report shows that the 
veteran reported constant, severe low back pain, that he was 
unable to do household chores or work secondary to low back 
pain and that he had decreased range of motion and increased 
functional impairment with low back pain flare-up.  The 
veteran indicated that he could walk about 15 to 20 minutes 
and would then need to sit down.  He did not use any 
assistive devices to ambulate.  The examiner observed that 
the veteran walked with equal step length and normal cadence, 
he had symmetry in appearance and in rhythm of spinal motion 
and he had erect posture and adequate alignment of head over 
trunk.  The veteran's range of motion of his lumbar spine was 
flexion at 65 degrees, extension at 15 degrees, lateral 
bending left and right at 18 degrees, and rotation right and 
left at 30 degrees.  The examiner noted that pain began at 50 
degrees flexion and ended at 65 degrees flexion, that there 
was increased pain with repetitive forward flexion of the 
lumbar spine and that tenderness to palpation and spasms of 
the lumbar paravertebral muscles at L4, L5 and S1.  There was 
no guarding and his muscle spasms did not alter his spinal 
contour or gait pattern.  The examiner confirmed that there 
was no muscle spasm or guarding severe enough to result in an 
abnormal gait or spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis.  The veteran had intact 
pinprick, light touch of bilateral lower extremities L1-S2 
dermatomes bilaterally.  His manual muscle strength test of 
lower extremities L1-S1 myotomes bilaterally are 5/5 and 
there were no atrophies or abnormal tone of the lower 
extremities.  His deep tendon reflexes were +2 bilateral 
patellar, +1 bilateral Achilles.  Straight leg and Lasegue's 
tests were negative.  The diagnosis was lumbar dorsal 
fibromyositis and lumbar osteoarthritis.

A July 2006 private MRI of the veteran's lumbar spine showed 
the impression of degenerative changes of the lumbar spine 
and spodylosis, concentric bulging of the L2-L3 and L4-L5 
discs and prior herniation/extrusion of the L3-L4 disc.

A January 2007 VA spine examination report shows that the 
veteran reported very severe and intense pain at the 
paravertebral muscles that radiated to both legs which 
affected him for three to six hours per day.  He indicated 
that he usually had an intensity of pain of 6/10.  The 
veteran reported having periods of flare-up with a severity 
of 9/10 affecting him at least once or twice a week with a 
duration of two to four hours.  The precipitating factors 
were prolonged standing, sitting or ambulation.  For 
alleviation, the veteran takes medications and is also taking 
physical therapy.  The veteran denied any additional 
limitation of motion.  The veteran walked with a one point 
cane, had a lumbosacral orthosis and reported that he could 
ambulate for 10 to 20 minutes.  He was independent in self 
care and modified independent in activities of daily living.  
Range of motion of the lumbar spine was flexion at 40 
degrees, painful in the last 20 degrees with a functional 
loss of 50 degrees due to pain; extension at 15 degrees, 
painful in the last 10 degrees with a functional loss of 15 
degrees due to pain; left lateral flexion and  right lateral 
flexion at 15 degrees, painful in the last 10 degrees with a 
functional loss of 15 degrees due to pain and left lateral 
rotation and right lateral rotation at 20 degrees, painful in 
the last 10 degrees with a loss of 10 degrees due to pain.  
There was tenderness upon palpation on the paravertebral 
muscles of the lumbosacral spine as well as spasms.  The 
veteran was unable to repetitively perform flexion of his 
thoracolumbar spine secondary to pain.  Inspection of the 
lumbar spine did not show any evidence of ankylosis or 
kyphosis, but did show a reversed lordosis.  The veteran had 
decreased pinprick sensation in his lower extremities but not 
following any specific dermatome.  His motor examination did 
not show any atrophy, but showed a normal tone and strength 
of 5/5 proximally and distally in both lower extremities.  
Deep tendon reflexes were +1 and symmetrical in both lower 
extremities.  The veteran had a positive Lashgue's sign in 
his right leg.  The veteran denied being hospitalized, having 
recommended bed rest, or the onset or appearance of new 
neurological deficits caused by an invertebral disc syndrome 
affecting him in the last year.  The diagnosis was bilateral 
S1 radiculopathy, lumbosacral strain - myositis, lumbosacral 
spondylosis and lumbosacral bulging disc at the L4-L5 level.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since the date of 
receipt of the veteran's claim in December 1995 and the most 
favorable one must be applied.  See 67 Fed. Reg. 48,785 (July 
26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 10, 
2004) (codified at 38 C.F.R. § 4.71a (2006)); see also 
VAOPGCPREC 3-2000.  

The veteran was granted service connection for dorsolumbar 
paravertebral myositis with bilateral S1 radiculopathy under 
Diagnostic Codes 5293-5292 for limitation of motion of the 
lumbar spine and intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5292.    

Under Diagnostic Code 5293, effective prior to September 23, 
2002, severe intervertebral disc syndrome with recurring 
attacks with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, was 
to be rated 60 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The veteran is rated as having severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
There is no evidence in the claims file that the veteran's 
back disability has been manifested by pronounced 
intervertebral disc disease.  The February 1996 VA examiner 
noted that the veteran had a lumbosacral scoliosis and a 
dorsal kyphosis and that there was evidence of severe muscle 
spasm on lumbar paravertebral muscles.  However, he noted 
that the veteran had no postural abnormalities, had normal 
muscle strength and no evidence of absent ankle jerk.  In his 
February 1998 examination, while the veteran showed severe 
muscle spasm and tenderness to palpation on lumbar 
paravertebral muscles, there was only mild objective evidence 
of painful motion on all movement of the lumbar spine and no 
objective evidence of weakness of the lower legs.  In 
addition, he had a positive ankle jerk.   In his May 2003 
examination, while the veteran had tenderness to palpation 
and spasms of the dorsal paravertebral muscles and lumbar 
paravertebral muscles, his motor examination showed no 
atrophies of the upper or lower extremities and no abnormal 
muscle tone, and his manual muscle test showed 5/5.  His deep 
tendon reflexes were +2 patellar, +1 Achilles bilaterally.  
The February 2004 examiner observed that there was no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or spinal contour such as scoliosis, reversed lordosis or 
abnormal kyphosis.  His manual muscle strength test of lower 
extremities bilaterally are 5/5 and there were no atrophies 
or abnormal tone of the lower extremities.  His deep tendon 
reflexes were +2 bilateral patellar, +1 bilateral Achilles.  
Finally, the February 2007 examiner found that there was 
tenderness upon palpation on the paravertebral muscles of the 
lumbosacral spine as well as spasms.  Inspection of the 
lumbar spine did not show any evidence of ankylosis or 
kyphosis, but did show a reversed lordosis.  His motor 
examination did not show any atrophy, but showed a normal 
tone and strength of 5/5 proximally and distally in both 
lower extremities.  Deep tendon reflexes were +1 and 
symmetrical in both lower extremities.  The Board finds that 
the veteran's symptomatology throughout the appeals period 
approximates severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, and that the 
criteria for pronounced intervertebral disc syndrome have not 
been met.  Therefore a higher rating under Diagnostic Code 
5293, effective prior to September 23, 2002, is not 
warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the basis of incapacitating episodes or by combining under 
Section 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The regulation defines an incapacitating episode 
as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.  
Incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months 
warrant a 40 percent disability evaluation, and 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
disability evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

There is no evidence in the file that the veteran has had 
incapacitating episodes at any time over the relevant appeals 
period.  While the veteran reported to the January 2007 VA 
examiner that he had flare-ups of his back disability, these 
did not meet the criteria for the definition of 
incapacitating episodes.  In fact, the January 2007 examiner 
noted that the veteran denied being hospitalized, having 
recommended bed rest, or the onset or appearance of new 
neurological deficits caused by an invertebral disc syndrome 
affecting him in the previous year.  Therefore, the veteran's 
service-connected back disability would not warrant a higher 
rating based on incapacitating episodes under Diagnostic Code 
5293, effective September 23, 2002 to September 25, 2003.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).   

The current rating formula for the spine became effective 
September 26, 2003.  Under the new rating formula, Diagnostic 
Code 5293 became Diagnostic Code 5243, Intervertebral Disc 
Syndrome, and should be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Formula) or based on incapacitating episodes under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

Under the General Formula, for spine disabilities with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, and a 50 percent disability 
rating is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  Under the regulation, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2007).

There is no evidence in the claims file that the veteran has 
unfavorable ankylosis of the entire thoracolumbar spine.  The 
May 2003 and January 2007 VA examiners specifically noted 
that the veteran did not have ankylosis.  In addition, as 
noted above, the veteran did not have any incapacitating 
episodes for the previous 12 months as to warrant a higher 
rating based upon incapacitating episodes.  Therefore, the 
veteran's back disability does not warrant a higher 
disability rating under Diagnostic Code 5243.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2007).  

Diagnostic Code 5292, effective prior to September 26, 2003, 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  
38 C.F.R. § 4.71a.  The veteran was in receipt of the highest 
rating under this Diagnostic Code.

As noted, Diagnostic Code 5292 contemplated limitation of 
motion of the lumbar spine.  In the Rating Schedule change 
that became effective September 26, 2003, limitation of 
motion of the spine is taken into account for rating all 
disabilities of the spine under the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).  
However, as previously indicated, to warrant a higher rating 
under the General Formula, the veteran's back disability 
would need to be manifested by unfavorable ankylosis of the 
entire thoracolumbar spine.  Since the veteran does no have 
unfavorable ankylosis of the entire thoracolumbar spine, a 
higher disability rating is not warranted under any of the 
Diagnostic Codes which are rated using the General Formula.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2007).

The Board has considered other diagnostic codes for rating 
disabilities of the lumbar spine.  Pursuant to the 
regulations in effect prior to September 26, 2003, Diagnostic 
Code 5289 contemplates ankylosis of the lumbar spine; 
however, there is no evidence that the veteran has ankylosis 
of the spine.  The veteran had been diagnosed with 
lumbosacral strain.  However, the maximum rating available 
under Diagnostic Code 5295 for lumbosacral strain is a 40 
percent disability rating.  Since the veteran is currently 
receiving a 40 percent disability rating for his service-
connected spine disability, this would not provide a higher 
rating for the veteran.  38 C.F.R. § 4.71a, Diagnostic Codes 
5289, 5295 (2003).  

Even factoring in the Deluca provisions, the veteran's back 
disability does not warrant a higher rating.  Significantly, 
the Board finds that the medical evidence demonstrates 
consistently and throughout that, during this period, the 
veteran meets the criteria for a 40 percent disability rating 
for his service-connected dorsolumbar paravertebral myositis.  
Hart, supra.  

There is no evidence of record that the veteran's service-
connected back disability causes marked interference with 
employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  Thus, the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 40 percent for the veteran's 
back disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


Radiculopathy of the Right and Left Lower Extremities

The Board has also considered whether the veteran is entitled 
to separate evaluations for the veteran's right and left legs 
under criteria in effect since September 23, 2002.  Under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 is 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2007).

The veteran has been diagnosed with bilateral radiculopathy 
and has reported consistent pain radiating down both of his 
lower extremities.  Historically, he has had diminished 
Achilles reflexes and diminished pin prick sensations in both 
feet.   However, his muscle strength has been 5/5 and he has 
had positive ankle jerk throughout the appeals period.  These 
manifestations resemble no more than a mild incomplete 
paralysis and warrant no more than 10 percent evaluations for 
each for both lower extremities.   In view of this, the Board 
finds that separate 10 percent disability rating for his 
right and left legs is warranted as of September 23, 2002.


ORDER
 
A disability rating in excess of 40 percent for dorsolumbar 
paravertebral myositis is denied.

A separate evaluation of 10 percent, but no more, from 
September 23, 2002, for radiculopathy of the right lower 
extremity, is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.

A separate evaluation of 10 percent, but no more, from 
September 23, 2002, for radiculopathy of the left lower 
extremity, is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits.


REMAND

The veteran contends that he has a cervical spine and a 
shoulder disorder which are secondary to his service-
connected lumbar spine disability.  A May 2003 VA examiner 
found no diagnosed disorders of the veteran's shoulder or 
cervical spine and opined that his cervical and shoulder pain 
problems are independent of his lumbar service-connected 
conditions.  The veteran submitted private medical records 
from February 2004 which show that he has been diagnosed with 
cervical scoliosis and spondylolisthesis at C4-C5 and from 
February 2007 which reflect that the veteran is currently 
diagnosed with disc dessication and osteophytes on the 
cervical spine, central spinal canal stenosis, without cord 
compression at C3-C4, and moderate left neural foramina 
stenosis at C5-C6 and C6-C7 levels.  In addition, the veteran 
has submitted January 2007 private medical records which show 
that he is currently diagnosed with left shoulder 
glenohumeral joint effusion, osteoarthritis of 
acromioclavicular joint, and findings consistent with 
supraspinatus tendon tear.  
The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  As it appears the veteran 
has been receiving ongoing treatment of his cervical and 
shoulder disorders, VA should attempt to obtain these 
treatment records.

When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995). 38 C.F.R. § 3.310 (2007).  The Board finds 
that, in order to adequately fulfill the duty to assist, the 
veteran should be afforded a VA orthopedic/neurological 
examination to determine whether he has a shoulder or 
cervical spine disorder and, if so, whether the veteran's 
service-connected spine disability is the proximate cause of 
these disorders.  The examination reports should include 
opinions as to whether the veteran's shoulder or cervical 
spine disorders are being aggravated beyond their natural 
progression by his service-connected spine disability.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his shoulder or 
cervical spine disorders.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  If records 
are unavailable, please have the provider 
so indicate.  

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an 
orthopedic/neurological examination, by 
an appropriate specialist, to ascertain 
whether the veteran has shoulder or 
cervical spine disorders and, if so, the 
etiology of these disorders.  All 
indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, this remand 
and treatment records must be made 
available to the examiners for review of 
the pertinent evidence in connection with 
the examinations, and the report should 
so indicate.  

The orthopedic/neurological examiner 
should offer an opinion as to whether the 
veteran has shoulder or cervical spine 
disorders and, if found, (1) whether it 
is at least as likely as not (50 percent 
or more probability) that his shoulder or 
cervical spine disorders are proximately 
due to, or the result of, the veteran's 
service-connected spine disability; and 
(2) whether it is at least as likely as 
not (50 percent or more probability) the 
veteran's spine disability has aggravated 
or accelerated his shoulder or cervical 
spine disorders beyond their natural 
progression.   

If the examiner finds that the 
appellant's service-connected spine 
disability has aggravated, contributed to 
or accelerated any pathologic process 
involving either the veteran's shoulder 
or cervical spine disorders, the examiner 
must state to what extent, given in terms 
of a percentage, did it so contribute as 
compared to the natural progress of the 
disorders themselves or as opposed to 
other possible contributing factors.

The examiner must reconcile any 
contradictory evidence in the claims file 
regarding the etiology of the veteran's 
disorders.  If the etiology of the 
diagnosed disorders are attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  The 
examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinion cannot be given, the examiner 
should state the reason why.
 
3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims, to consider on the basis of 
aggravation under the holding reached in 
Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, to include 38 C.F.R. § 3.310 
(2007).  The veteran should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
appellant's claim.  No action by the appellant is required 
until he receives further notice; however, the veteran is 
advised that failure to cooperate by reporting for the 
examination may result in the denial of his claim.  38 C.F.R.  
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  of Appeals 
for Veterans Claims for additional development or other 
appropriate  action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


